Citation Nr: 0211543	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition, 
to include hypertension.

2.  Entitlement to service connection for residuals of 
rubella.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of a 
bilateral ear infection.

5.  Entitlement to service connection for residuals of a 
right ankle injury.

6.  Entitlement to service connection for residuals of a 
concussion.

7.  Entitlement to service connection for a disability of the 
spine.

8.  Entitlement to service connection for residuals of a 
puncture wound of the right palm.

9.  Entitlement to service connection for an upper 
respiratory disability.

10.  Entitlement to service connection for arthritis.

11.  Entitlement to an initial compensable rating for 
tonsillitis.

(The issues concerning service connection for rubella, 
bilateral hearing loss, residuals of a bilateral ear 
infection, residuals of a right ankle injury, residuals of a 
concussion, a disability of the spine, residuals of a 
puncture wound of the right palm, an upper respiratory 
condition, and arthritis, and entitlement to an initial 
compensable rating for tonsillitis will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Michael D. Lyons, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which found, in pertinent part, that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a heart condition, to 
include hypertension.

The Board is undertaking additional development concerning 
the issues of service connection for rubella, bilateral 
hearing loss, residuals of a bilateral ear infection, 
residuals of a right ankle injury, residuals of a concussion, 
a disability of the spine, residuals of a puncture wound of 
the right palm, an upper respiratory condition, and arthritis 
and entitlement to an initial compensable rating for service-
connected tonsillitis pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2).  Upon its completion, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  An unappealed rating decision dated May 1954 denied the 
veteran's claim for service connection for a heart condition 
on the basis that no heart condition was shown at the time of 
his separation from service. 

2.  The additional evidence presented since May 1954 includes 
a medical opinion indicating that the veteran's current heart 
condition is related to rheumatic fever he had in service.


CONCLUSIONS OF LAW

1.  A May 1954 rating decision which denied service 
connection for a heart condition is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The additional evidence presented since May 1954 is new 
and material, and the claim for service connection for a 
heart condition, to include hypertension, is reopened.  38 
U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2000), 38 C.F.R. § 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
which contains notice and duty-to-assist provisions.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  However, the United States Court of Appeals for 
Veterans Claims (Court) held that the duty to notify 
provisions of the VCAA apply to claimants who seek to reopen 
a claim by submitting new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all of the evidence 
of record.  In light of the foregoing and of the decision 
below, the Board's decision to proceed in adjudicating this 
aspect of the veteran's claim does not prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran is seeking service connection for a heart 
condition, to include hypertension.  Service connection for 
VA disability compensation purposes will be awarded to a 
veteran who served on active duty during a period of war or 
during a post-December 31, 1946, peacetime period, for any 
disease or injury that was incurred in or aggravated by a 
veteran's active service, or for certain specified chronic 
diseases that are initially manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

In this case, an original claim for service connection for a 
heart condition was denied by the RO in a May 1954 rating 
decision.  That decision was based on a finding that no heart 
condition was found at the time of the veteran's separation 
examination in December 1953.  The veteran was notified of 
that decision and of his appellate rights but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 
October 1999, the veteran sought to reopen his claim for 
service connection for a heart condition, to include 
hypertension.  When a claim to reopen is presented, a two-
step analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence, as it 
applies to this case, is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Parenthetically, the Board notes that the new regulations 
redefine "new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  As the current claim was filed prior to that date, 
the former version of the regulation applies in this case.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
final May 1954 rating decision includes a letter from a 
physician at Big Sandy Medical Center, which was received at 
the RO in May 2000.  In this letter, the physician states 
that the veteran was recently hospitalized for a cardiac 
condition which related back to his rheumatic fever that was 
diagnosed while in the Army but never treated.  This evidence 
is new, as it was not of record at the time of the May 1954 
rating decision and is not cumulative of any other evidence 
at that time.  In addition, this evidence is probative of the 
central issue in this case as to whether the veteran's heart 
condition had its onset in service.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
since the final May 1954 rating decision, and the claim for 
service connection for a heart condition is reopened. 

Although the veteran's claim is reopened, the Board finds 
that the veteran should be afforded a VA examination to 
determine the etiology of his heart condition prior to 
adjudicating the claim on the merits.  Therefore, the Board 
will undertake additional development, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing this issue. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a heart condition, to 
include hypertension, and, to this extent only, the appeal is 
granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

